Citation Nr: 1206501	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  10-34 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides or secondary to diabetes mellitus.

3.  Entitlement to service connection for glaucoma and retinopathy, to include as due to exposure to herbicides or secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1958 to March 1978.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim.  VA has a duty to assist the Veteran in the development of his claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011). 

The Veteran, in written statements, contends that he is entitled to service connection for diabetes mellitus and hypertension due to in-service exposure to herbicides, including Agent Orange, while serving aboard ships that were stationed off the coast of Vietnam.  His service representative has also asserted entitlement to service connection for retinopathy due to exposure to herbicides in service.  Additionally, the Veteran has asserted entitlement to service connection for diabetes mellitus and hypertension based on exposure to toxins from a fire that occurred aboard the USS Forrestal in July 1967.  The Veteran also contends that he is entitled to service connection for hypertension and retinopathy secondary to diabetes mellitus.

The Veteran's service medical records are negative for any complaints or clinical findings of diabetes mellitus, hypertension, or retinopathy.  They show that the Veteran was noted to have defective visual acuity or refractive error throughout his period of service, for which he was prescribed corrective lenses.  

Post-service medical records, dated from January 2007 to August 2008, confirm that the Veteran has been diagnosed with Type II diabetes mellitus and placed on a restricted diet and oral medication.  He has also been diagnosed with diabetic retinopathy and hypertension.

The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Here, in written statements dated in May 2009 and August 2010 the Veteran does not allege that his diabetes mellitus, hypertension, or retinopathy had their onset in service or manifested to a compensable degree with a year of his discharge.  Rather, he contends that he contracted the disorders through in-service Agent Orange exposure and, thus, is entitled to service connection on a presumptive basis.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).  

However, the Board observes that in his initial June 2008 application for VA compensation, the Veteran reported a January 1967 onset date for his diabetes mellitus, hypertension, and eye disability claimed as retinopathy/glaucoma.  Furthermore, the Veteran reported that he was exposed to Agent Orange while aboard the USS Forrestal and was diagnosed with diabetes, prostate surgery, hypertension, and a bilateral eye condition within one year of discharge.  Additionally, in his initial application for benefits, the Veteran reported receiving treatment from both VA and private providers for which no records have been associated with the claims folder.  Nor does it appear that attempts were made by the RO to obtain those records. 

Because the Veteran has asserted treatment and diagnoses for his diabetes mellitus, hypertension, and retinopathy within one year of separation from service, and because it appears that there are outstanding VA and private medical records pertinent to the Veteran's claims, the Board finds that remand is necessary to obtain any outstanding records.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

1. Obtain and associate with the claims folder all medical records from the North Florida/South Georgia VA Health Care System.

2. After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder medical records from any provider identified by the Veteran from whom he received treatment in relation to his diabetes mellitus, hypertension, and retinopathy, including within one year of separation from service, to include the Naval Air Station Jacksonville Hospital and the Naval Station Mayport clinic.  All attempts to obtain those records should be noted in the claims folder, and the Veteran should be notified of any unsuccessful efforts. 

3. Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

